Title: London April 19. 1786. Wednesday.
From: Adams, John
To: 


       This is the Anniversary of the Battle of Lexington, and of my Reception at the Hague, by their High Mightinesses. This last Event is considered by the Historians, and other Writers and Politicians of England and France as of no Consequence: and Congress and the Citizens of the United States in General concur with them in Sentiment.
       
       I walked to the Booksellers, Stockdale, Cadel, Dilly, Almon, and met Dr. Priestly for the first Time.—The Conquest of Canaan, the Vision of Columbus, and the History of the Revolution in S. Carolina, were the Subject. I wrote a Letter to Jn. Luzac, for Dilly.
       This Day I met Dr. Priestly and Mr. Jennings, with the latter of whom I had a long Walk. I spent the Day upon the whole agreably enough. Seeds were sown, this Day, which will grow.
      